DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/9/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “14” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract is objected to for containing greater than 150 words in length.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "from arms" in line 2 renders the claim indefinite because the claim 4 already introduced “arms” in line 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the arms of line 1 or introduced new, additional arms.  To move prosecution forward, the Examiner has assumed the Applicant intended to refer back to the arms of line 1 (i.e. an amendment such as “from the arms” at the end of line 2 is suggested).  Appropriate correction is required.
Claim 10 recites the limitation "the anchoring member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 13 recites the limitations "the downstream direction in lines 1-2 and “the upstream direction” in lines 2-3.  There is insufficient antecedent basis for each of these limitations in the claim.  Appropriate correction is required.
Claim 14 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. (US 2010/0049313) in view of Rafiee (US 2012/0078360).
Alon discloses (see Figs. 1-16) a method of replacing a heart valve (10, Fig. 1) comprising the following claim limitations:
(claim 1) positioning a capsule (106, Fig. 9) of a delivery device proximate a native heart valve ([0113]; prosthetic valve 10 expressly disposed within delivery sheath 106 and to the native valve); partially deploying a prosthetic heart valve device (10) from the capsule (106) of the delivery device such that an inflow region (26, Fig. 1) of a valve support (12, Fig. 1) is expanded radially outward relative to the capsule (106) (as shown in Fig. 10; [0114]; partial deployment expressly disclosed allowing for repositioning as needed), wherein a portion of the prosthetic heart valve device (10) remains coupled to the delivery device while a gap (shown at 114 in Fig. 10) exists between a downstream end (27, Fig. 1) of a prosthetic valve (10) at an outflow region of the valve support (12) and a distal terminus of the capsule (106) such that fluid can flow through the prosthetic valve (10) while the device remains coupled to the delivery device (as expressly shown in Fig. 10; inflow end 26 expressly shown to not be obstructed), wherein the prosthetic valve is within the valve support (12) (as expressly shown in Figs. 6-8 and 10); and recapturing the prosthetic heart valve device (10) within the capsule ([0114]; retraction of valve 10 expressly disclosed for repositioning and/or to withdraw the valve 10 entirely from the body);
(claim 3) wherein the native heart valve is a native aortic valve (see Abstract; [0007]; prosthetic valve expressly disclosed for use in tricuspid/aortic valve replacement);
(claim 5) wherein the gap is formed by connector extensions (30, Figs. 1 and 13) extending in a downstream direction with respect to the outflow region (27) of the valve support (12) (as shown in Figs. 1, 5B, 10 and 13).
Alon, as applied above, discloses a method of replacing a heart valve comprising all the limitations of the claim except for wherein the native heart valve is a native mitral valve, an inflow region of a fixation structure expanded radially outward relative to the capsule with the inflow region of the fixation structure being spaced radially outward of the valve support, a plurality of arms coupled to the outflow region of the valve support and configured to project laterally outward and be inclined in an upstream direction in a deployed state, and the fixation structure extends upstream from the plurality of arms along a smooth bend, wherein recapturing the prosthetic heart valve device within the capsule comprises holding a downstream end of the prosthetic heart valve device while sliding the capsule over the arms and the smooth bend.
However, Rafiee teaches a similar method of replacing a heart valve comprising an inflow region of a fixation structure (i.e. free end of distal portion 106, Fig. 1) expanded radially outward relative to the capsule with the inflow region of the fixation structure being spaced radially outward of the valve support (114, Fig. 2) (as shown in Fig. 1 wherein the prosthetic valve 100 is shown in its expanded configuration), a plurality of arms (122, Fig. 1) coupled to the outflow region of the valve support (114) and configured to (i.e. capable of) project laterally outward and be inclined in an upstream direction in a deployed state (as expressly shown in Fig. 1), and the fixation structure extends upstream from the plurality of arms (122) along a smooth bend (as shown in Fig. 1; curvature shown between portions 122 and 106), wherein recapturing the prosthetic heart valve device (100) within the capsule comprises holding a downstream end of the prosthetic heart valve device (100) while sliding the capsule over the arms (122) and the smooth bend (as shown in Fig. 1; recapturing/resheathing valve 100 will comprise the sheath sliding along and compressing arms 122) in order to beneficially fasten the valve prosthesis to a lower portion of the region of the heart in which valve prosthesis is deployed ([0077]-[0080]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Alon as set forth above in order to beneficially fasten the valve prosthesis to a lower portion of the region of the heart in which valve prosthesis is deployed, as taught by Rafiee.
Regarding claim 2, the difference between the prior art and the claimed invention is that Alon does not teach the native heart valve being mitral valve.  Rafiee teaches a similar method of replacing a heart valve comprising the replaced native valve being either of an aortic valve or a mitral valve as needed ([0077]).  Accordingly, Rafiee expressly teaches that it is known that a prosthetic valve replacement method used on either an aortic valve and a mitral valve are functional equivalents for providing a prosthetic valve to a desired portion of the heart.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the step of treating a mitral valve taught by Rafiee for the step of treating an aortic valve of Alon because both steps were known equivalents for providing a prosthetic valve to a desired portion of the heart within the prosthetic valve art.  The substitution would have resulted in the predictable results of providing a prosthetic valve to a desired portion of the heart to the method of Alon.

Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Rafiee as applied to claim 6 above, and further in view of McLean et al. (US 2013/0317603).
Alon in view of Rafiee, as applied above, discloses a method of replacing a heart valve comprising the following claim limitations:
(claim 7) wherein the fixation structure (see Rafiee; i.e. longitudinal free ends of distal portion 106, Fig. 1) comprises a plurality of struts that define an annular engagement surface (i.e. the exterior surface of the free longitudinal ends of portion 106) configured to (i.e. capable of) press outwardly against the native heart valve (as shown in Fig. 1; [0068]; [0077]; [0081]);
(claim 8) wherein a downstream-most portion of the fixation structure is configured to (i.e. capable of) extend from the plurality of arms at a smooth bend (see Rafiee; as expressly shown in annotated Fig. 1 below; downstream portion of section 106 intersects the plurality of arms 122 at a smooth bend);

    PNG
    media_image1.png
    387
    379
    media_image1.png
    Greyscale

(claim 9) wherein the plurality of arms, the plurality of struts, and the plurality of fixation elements are configured to (i.e. capable of) be at least partially deployed from the capsule and then at least substantially recaptured within the capsule (see Rafiee; as shown in annotated Fig. 1 above; during the step of recapturing/resheathing valve 100, the flexible fixation structure is fully capable of having the sheath slide up and along arms 122 thereby compressing and recapturing arms 122 within the sheath/capsule);
Alon in view of Rafiee fails to disclose and/or teach a plurality of fixation elements projecting from the struts wherein all of the fixation elements project from the fixation structure in an upstream direction.
However, McLean teaches (see Fig. 69A) a similar valve replacement method comprising a plurality of fixation elements (170, Fig. 69A) projecting from the struts (1450, Fig. 69A) wherein all of the fixation elements (170) project from the fixation structure (i.e. at exterior-facing surface 1452 of Fig. 69A) in an upstream direction (as expressly shown in Fig. 69A) in order to beneficially improve and enhance engagement with and piercing of target tissue at a desired target location ([0340]-[0341]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Alon in view of Rafiee to have a plurality of fixation elements projecting from the struts wherein all of the fixation elements project from the fixation structure in an upstream direction in order to beneficially improve and enhance engagement with and piercing of target tissue at a desired target location, as taught by McLean.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is further noted that objected to claims 10 and 13-14 remain subject to 112 rejections set forth above which must be resolved before the subject matter of these claims can be in proper condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771